EXHIBIT 10.05


AGREEMENT FOR PURCHASE AND SALE

          THIS AGREEMENT FOR PURCHASE AND SALE (the “Agreement”) is made and
entered into as of the 1st day of November, 2005, by and between SCHAEDLE
WORTHINGTON HYDE PROPERTIES, L.P., a Delaware limited partnership (the
“Seller”), and NTS REALTY HOLDINGS LIMITED PARTNERSHIP, a Delaware limited
partnership (the ‘Purchaser”), and is joined in by LANDAMERICA NATIONAL
COMMERCIAL SERVICES, Atlanta, Georgia (the “Escrow Agent”) as follows:

WITNESSETH

          WHEREAS, Seller is the owner of certain real estate located at 420 and
444 Elmington Avenue, Nashville, Davidson County, Tennessee, and known as The
Grove at Richland (“Richland”) and The Grove at Whitworth (“Whitworth”) all of
which is more particularly described on Exhibit “A” attached hereto and
incorporated herein by reference, together with all easements, privileges,
rights to access to any adjacent roadways, and all other appurtenances
pertaining to or accruing to the benefit of such real estate (collectively, the
“Real Property”);

          WHEREAS, the Real Property has been improved by the construction
thereon of two apartment complexes having 292 units in the case of Richland and
301 units in the case of Whitworth (collectively, the “Improvements”);

          WHEREAS, Seller owns certain tangible personal property used in
connection with its ownership and operation of the Real Property and the
Improvements, which is described on Exhibit “B” hereto and incorporated herein
by reference and certain intangible personal property used in connection with
its ownership and operation of the Real Property and Improvements including, but
not limited to, all telephone numbers, and all licenses, permits, consents,
certificates (including certificates of occupancy), government entitlements and
approvals pertaining to the ownership and/or operation of the Real Property and
Improvements (collectively, the “Personal Property”);

          WHEREAS, Seller is the landlord under certain residential apartment
leases (the “Leases”) relating to the Improvements and is the owner of certain
security deposits under the Leases (the “Security Deposits”), and Seller is
party to certain Service Contracts (as hereinafter defined) which affect the
Real Property and the Improvements;

          WHEREAS, the Real Property, the Improvements, and Seller’s interest in
and to the Personal Property, the Leases, the Security Deposits and the Service
Contracts are referred to collectively as the “Property” or the “Project”;

          WHEREAS, the Project is encumbered by a loan (the “Loan”) in favor of
The Northwestern Mutual Life Insurance Company (“Lender”) in the original
principal amount of $35,000,000.00, the outstanding principal balance of which
is as of the Effective Date (as defined in Paragraph 23) $33,642,833.48;

          WHEREAS, Purchaser desires to purchase the Project from Seller and
Seller desires to sell the Project to Purchaser, all upon the terms and
conditions contained herein.

--------------------------------------------------------------------------------

          NOW, THEREFORE, for and in consideration of the foregoing and of the
mutual covenants and agreements herein contained, the parties agree as follows:

          1.   Sale of the Project. Seller agrees to sell the Project to
Purchaser and Purchaser agrees to acquire and purchase the Project from Seller
in accordance with the terms and provisions contained herein. As used herein,
the term Personal Property shall not include Seller’s rights and interest in the
name “The Grove”, the oak leaf logo used in conjunction with such name, or any
goodwill and other intangible interests associated therewith (the “Trademarks”),
and such Trademarks shall not be conveyed to Purchaser as a part of the
transaction contemplated by this Agreement, but Seller shall grant to Purchaser
a license to use such Trademarks pursuant to terms and conditions contained in a
License Agreement, in the form attached hereto as Exhibit “J”.

          2.   Purchase Price.The purchase price (the “Purchase Price”) for the
Project shall be Ninety Million Twelve Thousand and no/100 Dollars
($90,012,000.00), to be paid as follows:

(a)  On or before November 4, 2005, Purchaser shall deliver to the Escrow Agent
an initial deposit in the amount of One Million Dollars ($1,000,000.00) which
shall be held by it in an interest bearing account. If Purchaser has not
terminated this Agreement, then on or before the expiration of the Inspection
Period (as hereinafter defined), Purchaser shall deliver to the Escrow Agent an
additional deposit in the amount of One Million Dollars ($1,000,000.00) which
will be held by it in an interest bearing account. The amounts delivered to the
Escrow Agent pursuant to this Paragraph 2(a) and all interest earned thereon are
referred to herein collectively as the “Deposit”. The Deposit will be held,
disbursed and/or applied to the purchase price at Closing, pursuant to the
provisions of the Escrow Agreement attached hereto as Exhibit “C”. The Deposit
(less $50,000.00) shall be fully refundable to Purchaser during the Inspection
Period, such $50,000.00 being non-refundable from the Effective Date except as
provided in Paragraphs 8 and 13 hereof. After the expiration of the Inspection
Period, but prior to Closing (as hereinafter defined), the Deposit shall be
non-refundable to Purchaser except as provided in Paragraphs 6, 8, 10 and/or 13
hereof. Purchaser’s Federal Tax Identification Number is 41-2111139.


(b)  At Closing, Purchaser shall acquire the Project and shall pay to the Seller
an amount equal to the Purchase Price, less the Deposit (which Deposit shall be
paid to Seller as part of the Purchase Price), less the outstanding principal
balance of the Loan, and plus or minus any other adjustments to the Purchase
Price required to be made hereunder (the “Adjusted Purchase Price”). The payment
of the Adjusted Purchase Price due the Seller shall be sent by wire transfer of
funds in accordance with the written instructions delivered by Seller to
Purchaser at least three (3) business days prior to Closing.


          3.   Property Information. Seller shall deliver to Purchaser in a
timely manner, or make available to Purchaser at the Project, such appropriate
information as reasonably requested by Purchaser, and in Seller’s possession,
with respect to the Project. Purchaser acknowledges prior receipt of all
information previously requested by Purchaser, and in Seller’s possession, with
respect to the Project.

--------------------------------------------------------------------------------

          4.   Representations Warranties and/or Covenants of Seller. Seller
hereby makes the following representations, warranties, and/or covenants with
respect to the Project to Purchaser, each of which is material to and is relied
upon by Purchaser and each of which shall be deemed made on the date hereof and
again at Closing:

(a)  Seller has good, marketable fee simple title to the Real Property, which is
subject only to the items set forth on the Title Commitment (as hereinafter
defined). The Project will be conveyed to Purchaser free and clear of all
monetary liens and security interests, except for the liens relating to the
Loan.


(b)  Seller has the right, power and authority to enter into this Agreement,
carry out its obligations hereunder and to transfer and convey the Project to
Purchaser in accordance with the terms and conditions hereof without the consent
of any party, other than Lender, and, to the Seller’s knowledge, the
consummation of the transactions contemplated hereby will not violate any laws
or any agreements or obligations by which Seller is bound.


(c)  From the Effective Date through Closing, Seller shall operate the Project
in an ordinary and reasonable manner in accordance with past practices and shall
not (i) sell, encumber, further pledge, or otherwise transfer or dispose of all
or any part of the Property, (ii) enter into any new written service contracts
with respect to the Project that will not be cancelable by Purchaser upon thirty
(30) days notice, without the prior written consent of Purchaser, (iii) enter
into any new Leases or extend, renew or replace any existing Leases which are
not entered into in the ordinary course of Seller’s business upon Seller’s
standard lease form without Purchaser’s prior written consent, or (iv) cause or
permit any change to the status of Seller’s title to the Real Property as
reflected in the Title Commitment (defined in Paragraph 10 hereof).


(d)  Seller has received no notice of, nor does Seller have knowledge of, any
pending, threatened or contemplated action by any governmental or
quasi-governmental authority or agency having the power of eminent domain, which
might result in any portion of the Project, or any interest therein, being taken
by condemnation or conveyed in lieu thereof.


(e)  Seller has received no written notice of any violation of any federal,
state, county or municipal zoning, environmental, building, fire, health and
other similar laws, statutes, ordinances, regulations and requirements affecting
the Project.


(f)  Seller is a limited partnership duly organized and validly existing under
the laws of the State of Delaware and is qualified to transact business in the
State where the Project is located. Seller has the legal power and authority and
has obtained, or by Closing will have obtained, any and all consents required to
enter into this Agreement and to consummate or cause to be consummated the
transactions contemplated hereby. This Agreement has been duly authorized and
properly executed and constitutes the valid and binding obligations of Seller,
enforceable in accordance with its terms. To Seller’s knowledge, it has obtained
all licenses, permits or other authorizations, and has taken all actions
required by applicable law and governmental regulations in connection with its
ownership and operation of the Project.


--------------------------------------------------------------------------------

(g)  Seller has not entered into any currently effective agreement, other than
this Agreement, to convey the Project or any part thereof.


(h)  Seller is the owner of the Real Property and the Personal Property, free
and clear of all liens, claims or encumbrances, except for the items shown on
the Title Commitment, and liens and security interests relating to the Loan.


(i)  A copy of the rent roll of the Project, certified to Seller’s knowledge as
of October 11, 2005, is attached hereto as Exhibit “F” (the “Rent Roll”). Seller
has legal title to landlord’s interest in the Leases, free and clear, except for
an assignment of such Leases to the Lender. To Seller’s knowledge, all
information appearing on the Rent Roll and in the tenant lease files is true and
complete in all material respects. Purchaser acknowledges that Seller is making
available to Purchaser for examination all tenant lease files for the Project,
which lease files, together with the Rent Roll, contain all information
regarding the Leases of which Seller is aware.


(j)  Except as may be disclosed in any environmental report provided by Seller
to Purchaser or obtained by Purchaser during the Inspection Period, to the
knowledge of Seller, the Project has not, prior to or during the term of
Seller’s ownership, been the site of any activity that violated any
environmental law or regulation of any governmental body or agency having
jurisdiction over the Project. Specifically, but without limitation, except as
may be disclosed in any environmental report provided by Seller to Purchaser or
obtained by Purchaser during the Inspection Period, to the knowledge of Seller,
(1) Hazardous Materials (as defined below) have not been handled or stored on
the Project by or with the consent of the Seller in violation of Environmental
Laws (as defined below), (2) there is no on-site contamination resulting from
activities on the Project which constitute a violation of Environmental Laws
applicable to the Project, and (3) the Project contains no Hazardous Materials
which are present in quantities that constitute a violation of Environmental
Laws.


       As used herein, “Hazardous Materials” means any hazardous, toxic or
dangerous waste, substance or material, pollutant or contaminant, as defined for
purposes of the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (452 U.S.C. Section 9601 et seq.), as amended, or the Resource
Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.), as amended, or
any other Environmental Laws, or any substance which is toxic, explosive,
corrosive, flammable, radioactive, carcinogenic, or otherwise hazardous, or any
substance which contains gasoline, diesel fuel or other petroleum hydrocarbons,
polychlorinated biphenyls (PCBs), or radon gas, urea formaldehyde, asbestos or
lead.


       As used herein, “Environmental Laws” means all federal, state and local
laws, ordinances, rules, and regulations which relate to the environment, health
and safety and which are applicable to the Project.


(k)  Except as set forth on Exhibit “E”attached hereto and by this reference
incorporated herein, to Seller’s knowledge, there is not now pending, or
threatened, any claim, action, suit, arbitration, or proceeding, wherein Seller
is a plaintiff or defendant or


--------------------------------------------------------------------------------

other named party, (including for example, but not limited to, condemnation or
similar proceedings) before any court, tribunal, or governmental, or
administrative agency or body which would materially and adversely affect the
Project, or the operation thereof.


(l)  The service contracts identified on the attached Exhibit “D” (the “Service
Contracts”) constitute a complete and accurate listing of all operating and
maintenance agreements and service contracts concerning the Project to which
Seller and/or the manager of the Project is a party (other than the property
management agreement with an affiliate of Seller to be cancelled at Closing).


(m)  To Seller’s knowledge, all financial statements, information and other data
delivered or to be delivered to Purchaser by Seller is/will be true and correct
in all material respects.


(n)  To Seller’s knowledge, no public improvements, in the nature of sewer
lines, sidewalks, road extensions and the like, have been ordered to be made to
the Project, which have not, prior to the date hereof, been completed, assessed,
or paid for.


(o)  No assessments have been made against any portion of the Project which are
unpaid (excepting ad valorem taxes and utility bills not yet due and payable),
whether or not they have become liens, and Seller shall notify Purchaser in
writing upon learning of any such assessments and shall pay same, or pro-rate at
Closing, as appropriate.


(p)  To Seller’s knowledge, the Real Property and the Project are in compliance
with all applicable zoning rules, regulations, ordinances and binding elements.


          Except as otherwise specifically provided herein, Seller has not made
and does not make any representations or warranties, either express or implied
(including without limitation, any warranty of suitability, habitability,
marketability, merchantability or fitness for a specific purpose), all of which
are hereby waived, with respect to the Project or any aspect or component
thereof, the operations of the Project or the physical condition, fitness for a
particular purpose or merchantability of any of the Property. Except as
otherwise specifically provided herein, the Project will be conveyed to
Purchaser in “AS-IS, WHERE IS, WITH ALL FAULTS” condition as of the date hereof
with normal wear and tear changes thereafter, and upon consummation of this
transaction, Purchaser will have fully satisfied itself with respect to the
condition of the Project.

          5.   Purchaser’s Representations. Warranties and Covenants. Purchaser
hereby makes the following covenants, warranties and representations to Seller,
each of which is material to and relied upon by Seller:

(a)  Purchaser is a limited partnership duly organized and existing under the
laws of the State of Delaware and has full power and authority to own its
properties and assets and to carry on its business as now owned and operated.
This Agreement has been duly authorized, executed and delivered by all necessary
action on the part of Purchaser, constitutes the valid and binding agreement of
Purchaser and is enforceable in accordance with its terms.


--------------------------------------------------------------------------------

(b)   In entering into this Agreement, Purchaser has not been induced by and has
not relied upon any representations, warranties or statements, whether express
or implied, made by Seller or any agent, employee or other representative of
Seller or by any broker or any other person representing or purporting to
represent Seller, except as expressly set forth herein.


(c)  Purchaser hereby agrees to indemnify Seller and hold Seller harmless
against any injury, loss, damage or expense (including reasonable and actual
attorneys’ fees and expenses) arising from any mechanic’s or materialmen’s
liens, property damage or personal injury caused by Purchaser’s (and its agents’
and representatives’) inspection, examination, testing, investigations and
undertakings with respect to the Project, it being understood and agreed that
during the Inspection Period (as defined in Paragraph 9 hereof) Purchaser, its
agents and representatives, shall be permitted to enter onto the Project in
accordance with the terms and conditions set forth in paragraph 9 hereof to
undertake the inspection, investigation, examination and testing of the Project.
Purchaser shall obtain Seller’s prior written consent (which consent shall not
be unreasonably withheld, conditioned or delayed) before engaging in any
invasive testing on the Project. Purchaser’s indemnity contained in this
Paragraph 5(c) shall survive the termination of this Agreement.


(d)  The execution and delivery by Purchaser of this Agreement and the
consummation by Purchaser of the transaction contemplated hereby do not and will
not (i) require the consent, approval or action of, or any filing or notice to,
any corporation, firm, person or other entity which has not been previously
obtained or any public, governmental or judicial authority (except for the
consent of the Lender for the assumption of the Loan); (ii) violate the terms of
any instrument, document or agreement to which Purchaser is a party, or by which
Purchaser is bound, or be in conflict with, result in a breach of or constitute
(upon the giving of notice or lapse of time, or both) a default under any such
instrument, document or agreement; or (iii) to Purchaser’s knowledge, violate
any order, writ, injunction, decree, judgment, ruling, law or regulation of any
federal, state, county, municipal, or foreign court or governmental authority
applicable to Purchaser, or the business or assets of Purchaser, and relating to
the purchase of the Project.


(e)  Prior to the end of the Inspection Period, Purchaser shall not discuss
specific compensation or make any offers to hire any of the Project’s employees.
However, prior to the end of the Inspection Period, Purchaser shall have the
right to generally discuss Purchaser’s business practices and culture, as well
as its intentions to hire any or all of the Project’s employees, if the Closing
is consummated. Nothing contained herein shall obligate Purchaser to hire any of
the Project’s employees.


          6.   Conditions. Purchaser’s and Seller’s respective obligations to
consummate the transactions described herein shall be contingent upon:

(a)  The representations, warranties, and covenants of the other party set forth
in this Agreement being true and correct in all material respects on and as of
the date of Closing


--------------------------------------------------------------------------------

in the same manner and with the same effect as though such representations,
warranties and covenants had been made on and as of the Closing;


(b)  As of the Closing Date, the other party shall have performed its
obligations hereunder in all material respects and all deliveries to be made at
Closing shall have been tendered; and


(c)  Lender’s consent to Purchaser’s acquisition of the Property and assumption
of the Loan, such consent to be obtained by Seller and Purchaser during the
Inspection Period.


          In the event that a condition precedent to the obligations of a party
shall not occur by the Closing and the occurrence of such condition is not
waived by such party, then this Agreement shall terminate, the Deposit (less
$50,000.00 which shall be paid to Seller) shall be paid to the Purchaser (except
in the event Purchaser’s representation and warranties are not true in all
material respects, in which event the entire Deposit will be paid over to
Seller) and neither party shall have any further obligation to the other except
for such obligation which by its terms is stated to survive the termination of
this Agreement. Provided, however, the failure of any of the conditions in this
paragraph 6 to occur that is a result of a default by a party under this
Agreement shall remain subject to the rights and remedies of the non-defaulting
party under paragraph 13, but providedfurther, however, with respect to
subsection 6(a) above, a change in circumstances occurring after the Effective
Date and prior to the Closing Date (as hereinafter defined) which shall make a
representation or warranty no longer true and correct, shall not be a default
hereunder (unless such change in circumstance was caused by the party making the
representation) but shall give rise to a failure of the condition precedent to
the other party’s obligation to close on the Project under Paragraph 6(a) and
the rights of the parties hereto shall be limited to those set forth in the
first sentence of this paragraph, and except that the failure of a
representation or warranty to be true and correct when made shall be deemed to
be default under this Agreement.

          7.   Closing. Deliveries. Prorated Items and Charges.

(a)  The closing of the transaction contemplated by this Agreement (the
“Closing”) shall be held at a time and place, or by such other method, as may be
mutually agreeable to the parties on or before January 31, 2006.


(b)  At Closing, Seller shall deliver or cause to be delivered to Purchaser the
following items:


(i)  An assignment to Purchaser, and assumption by Purchaser, of all Leases for
the Project, together with originals of such Leases. Such assignment shall
provide that Seller shall indemnify Purchaser and hold Purchaser harmless from
and against all suits, claims, damages, losses, liabilities and causes of action
(including reasonable attorney’s fees), relating to such Leases and first
arising out of events occurring prior to the Closing and that Purchaser shall
indemnify Seller and hold Seller harmless from and against all suits, claims,
damages, losses, liabilities and causes of action (including reasonable
attorney’s fees) relating to such Leases and first arising out of events
occurring on or after the Closing, all in


--------------------------------------------------------------------------------

the form attached hereto as Exhibit “G”. Except as otherwise set forth in this
Agreement, any Leases assigned hereunder shall be accompanied by a transfer of
any and all security deposits and escrows, if any;


(ii)  A special warranty deed (“Deed”), in proper form for recording, conveying
good, marketable and insurable fee simple title to the Real Property, free and
clear of all liens, encumbrances, easements and restrictions except the
Permitted Exceptions (as hereinafter defined);


(iii)  To the extent assignable, an assignment or assignments, and assumption by
Purchaser, in the form attached hereto as Exhibit “H”conveying the Service
Contracts. Such assignment shall provide that Seller shall indemnify and hold
Purchaser harmless from and against any and all suits, claims, damages, losses,
liabilities and causes of action (including reasonable attorneys’ fees) relating
to the Service Contracts assumed by Purchaser and first arising out of events
occurring prior to the Closing, and that Purchaser shall indemnify and hold
Seller harmless from and against all suits, claims, damages, losses, liabilities
and causes of action (including reasonable attorneys’ fees) relating to the
Service Contracts assumed by Purchaser and first arising out of events occurring
on or after the Closing;


(iv)  A Bill of Sale conveying all Personal Property, licenses, guarantees,
warranties, telephone numbers and other intangible rights, permits, consents and
certificates (including certificates of occupancy) but excluding Seller’s
proprietary information, in the form attached hereto as Exhibit “I”;


(v)  A License Agreement granting to Purchaser the right to use the names “The
Grove at Whitworth” and “The Grove at Richland”, the oak leaf logo and other
items in connection therewith, in the form attached hereto as Exhibit J;


(vi)  Copies of all records of Seller held at the Project and relating to
Leases, operations, service, repair, and maintenance of the Project and an
updated Rent Roll, certified to Seller’s knowledge to be true, accurate and
complete as of the Closing Date;


(vii)  Any and all other documents, instruments or other items reasonably
necessary or appropriate to perform the obligations hereunder and those
reasonably required by Purchaser’s attorney or the Title Insurance Company (as
defined in Paragraph 10(b) hereof), including, without limitation, an owner’s
title affidavit in customary form, and evidence of Seller’s authority to
consummate the sale of the Project, and which are otherwise reasonably
acceptable to Seller;


(viii)  A FIRPTA affidavit;


(ix)  A closing statement prepared by Purchaser and duly executed by Seller and
Purchaser setting forth in reasonable detail the financial transaction
contemplated by this Agreement, including without limitation the Purchase Price,
all prorations,


--------------------------------------------------------------------------------

the allocation of costs specified herein, and the source, application and
disbursement of all funds;


(x)  A letter executed by Seller advising tenants of the sale of the Project to
Purchaser and directing that all rents and other payments thereafter be
delivered to Purchaser;


(xi)  All keys and security access codes and/or key cards in Seller’s possession
to all doors within the Project and the improvements located thereon;


(xii)  A certificate confirming the truthfulness and accuracy in all material
respects as of the date of Closing of Seller’s representations and warranties
contained in Paragraph 4 herein;


(xiii)  Notices of termination (effective as of the Closing) to service
providers for Service Contracts that will not be assumed by Purchaser at the
Closing (the identification of such providers being provided by Purchaser to
Seller prior to the expiration of the Inspection Period). Purchaser shall assume
all Service Contracts that are not cancelable on thirty (30) days notice. For
those Service Contracts that can be cancelled, Seller will send a cancellation
notice after the expiration of the Inspection Period and receipt of Purchaser’s
notice set forth above. Any cancellation fees shall be borne by Purchaser;


(xiv)  To the extent in Seller’s possession or control, and to the extent not
previously delivered to Purchaser, original Leases, modifications and
amendments, and a complete set of architectural, structural, mechanical and
electrical plans and specifications for the Project (delivery to Purchaser shall
be deemed made if the information set forth in this subsection (xiii) is left at
the Project);


(xv)  Copies of all books, records, bookkeeping and accounting records (other
than Seller’s proprietary information) relating to the Project which are in
Seller’s possession or control, and which Purchaser reasonably requests;


(xvi)  Proof that any property management agreement entered into by Seller with
respect to the Project has been terminated prior to or as of Closing; and


(xvii)  Such other instruments, documents or certificates as are required to be
delivered or made available by Seller to Purchaser in accordance with any of the
other provisions of this Agreement.


(c)  At Closing, Purchaser shall, in accordance with the wire transfer
instructions of Seller, pay the Adjusted Purchase Price to Seller. In addition,
Purchaser shall deliver to or cause to be delivered to Seller its
countersignature of the items set forth in Paragraphs 7(b)(i), 7(b)(iii), and
7(b)(viii).


(d)  Seller shall bear all of the following costs and expenses: (i) its own
attorneys’ fees; (ii) the cost of the Survey (as defined in Paragraph 10(a)
hereof) of the Project; (iii)


--------------------------------------------------------------------------------

the cost of the Title Commitment and the Title Policy (as both are defined in
Paragraph 10(b) hereof) but not including any endorsements to the Title Policy
or any title insurance policy or endorsements for the Lender; (iv) all
recordation costs attributable to the Deed, including the state recording tax;
(v) one-half of the fee of the Escrow Agent under the Escrow Agreement; (vi) all
costs charged by Lender in connection with Purchaser’s assumption of the Loan;
and, (vii) any and all other costs and other expenses incurred by Seller
incident to this Agreement and the transaction contemplated hereunder.


       Purchaser shall be responsible for the payment of: (i) its own attorneys’
fees; (ii) the cost of any endorsements to the Title Policy and any title
insurance policy or endorsements for the Lender; (iii) the costs of its due
diligence (including appraisals, environmental, engineering and termite
reports); (iv) one-half of the fee of the Escrow Agent under the Escrow
Agreement; (v) any mortgage recording tax associated with Purchaser’s assumption
of the Loan; and, (vi) any and all other costs associated with its acquisition
of the Project, including all costs related to any additional financing of the
Project by Purchaser.


(e)  Tenant Security Deposits shall be transferred to Purchaser, or shall be
retained by Seller and credited to Purchaser on the closing statement. All rents
actually paid and sources of other income received with respect to the Project
for the month in which the Closing occurs and all expenses, real estate and
personal property taxes and assessments, utilities (which shall be placed in
Purchaser’s name at Closing) and county and municipal fees and taxes (other than
recording taxes) with respect to the Project for the year (or such other
applicable fiscal period) in which the Closing occurs shall be prorated as of
midnight on the day before Closing on a per diem basis based upon the actual
number of days in the calendar month or year or such other applicable fiscal
period (as the case may be) of Closing. If the taxes with respect to the Project
for the year (or other applicable fiscal period) in which the Closing occurs are
unknown at the time of Closing, the previous year’s (or other applicable fiscal
period’s) tax bill shall be used as an estimate, and the parties shall adjust
the proration at that time when the current year’s taxes become known. With
respect hereto, “other applicable fiscal period” shall only refer to such fiscal
period as used by the taxing authority for the Project. Any escrows of said
taxes paid by Seller and held by Lender in connection with the Loan shall be
used to pay Seller’s portion of the prorated taxes, and any excess funds held in
such escrow shall be released or credited to Seller at Closing. If the Closing
shall occur before rents from the Property have actually been paid for the month
in which the Closing occurs, the apportionment of such rents shall be upon the
basis of such rents actually received by Seller. For a period of one hundred
eighty (180) days subsequent to the Closing, if any such rents or rents for any
time prior to Closing are actually received by Purchaser, promptly upon its
receipt of such rents, Purchaser shall pay to Seller its proportionate share
thereof, each such payment to be applied to the most recently accrued
obligations first. During such period, the Purchaser shall make a good faith
effort and attempt to collect any such rents for the benefit of the Seller, but
Purchaser shall not be required to initiate any legal proceedings to collect any
such rental delinquencies and nothing contained herein shall be deemed to limit
any of Seller’s remedies against any delinquent tenants, including the right to
file legal action for collection of such rents (but not for dispossession or to
terminate any


--------------------------------------------------------------------------------

Lease) from such delinquent tenants. Seller shall pay all utilities and other
expenses of the Project arising or accruing prior to the Closing.


(f)  Subject to Paragraph 12 hereof, the agreements of Seller and Purchaser set
forth in this Paragraph 7 shall survive the Closing.


          8.   Condemnation and Casualty.

(a)  If, prior to the Closing, action is initiated to take all or such portion
of the Real Property of the Project such as to have an adverse impact on the
Project, by eminent domain proceedings or by deed in lieu thereof, Seller shall,
within ten (10) days after having knowledge thereof, notify Purchaser in
writing, and Purchaser may either (i) terminate this Agreement and receive a
return of the Deposit by delivering written notice to Seller within ten (10)
days after receipt of Seller’s notice, or (ii) consummate the Closing, in which
latter event the award of the condemning authority shall be assigned by Seller
to Purchaser at the Closing.


(b)  In the event of damage by fire, act of God or other casualty to the Project
prior to the Closing which, in the reasonable estimate of Seller, would cost
Five Hundred Thousand Dollars ($500,000.00) or less to repair, and Seller
maintains insurance reasonably adequate to repair the damage and restore the
Project to substantially the same condition prior to the damage, this Agreement
shall remain in full force and effect. In such event (i) Seller shall, at
Closing, pay to Purchaser any sums collected under all policies of insurance
(excluding loss of rents insurance attributable to the period prior to Closing
which shall belong to Seller) because of such casualty, and assign to Purchaser
all rights to collect such sums relating to such casualty as may then be
uncollected (including loss of rents insurance attributable to the period on and
after Closing), and (ii) the Purchase Price shall be reduced by the amount of
the deductible under Seller’s insurance policy.


(c)  If the damage referred to in Paragraph 8(b) would, in the reasonable
estimate of Seller, cost in excess of Five Hundred Thousand Dollars
($500,000.00), this Agreement may, at the option of Purchaser, be terminated,
and Purchaser shall receive a return of the Deposit by delivering written notice
of termination to Seller within ten (10) days after receipt of Seller’s notice.
If Purchaser does not elect to terminate pursuant to the preceding sentence,
this Agreement shall remain in full force and effect, and at Closing Seller (i)
shall pay to Purchaser any sums collected under all policies of insurance
(excluding loss of rents insurance attributable to the period prior to Closing)
because of such casualty, and assign to Purchaser all rights to collect such
sums relating to such casualty as may then be uncollected (including loss of
rents insurance attributable to the period on and after Closing), and (ii) the
Purchase Price shall be reduced by the amount of the deductible under Seller’s
insurance policy.


          9.   Inspection Period. Purchaser shall have from the date hereof
until 5:00 p.m. Central Time on December 1, 2005 (the “Inspection Period”)
during which, upon twenty-four (24) hours notice to Seller’s property manager,
to enter upon and make such studies, tests and/or inspections of the Project as
Purchaser deems necessary or appropriate, including, without

--------------------------------------------------------------------------------

limitation, a right of entry onto the Property to obtain an appraisal and to
perform engineering and environmental tests. Purchaser shall have access to the
books and records pertaining to the Project which are located at the Project,
and Purchaser may come to Seller’s corporate office to review those books and
records pertaining to the Project which are maintained at such corporate office.
If any inspection or test disturbs the Property, Purchaser shall restore the
Property to substantially the same condition as existed prior to such inspection
or test. Any invasive testing by Purchaser shall require Seller’s prior written
consent (which consent shall not be unreasonably withheld, conditioned or
delayed). Seller shall have the right to have a representative accompany
Purchaser’s agents and/or representatives on their inspection of the Project. In
the event that Purchaser, in its sole discretion, determines that the Project
is, for any reason whatsoever, unsatisfactory, Purchaser shall have until
expiration of the Inspection Period to notify Seller in writing that Purchaser
has elected to terminate this Agreement. Failure by Purchaser to notify Seller
of its election to terminate this Agreement prior to the end of the Inspection
Period shall constitute a waiver of Purchaser’s right to terminate pursuant to
this Paragraph 9. If Purchaser elects to terminate this Agreement pursuant to
the preceding sentence, this Agreement shall be terminated, the Deposit (less
$50,000.00 which shall be paid to Seller) shall be returned to Purchaser, and
neither Purchaser nor Seller shall have any further rights or obligations
hereunder, except for the survival of those provisions expressly provided for
herein. In conducting its inspection of the Project, Purchaser (and its agents
and representatives) shall not in any manner whatsoever materially and adversely
interfere in the operation of the Project or the tenants’ right of quiet
enjoyment for their use of the Project. Upon Seller’s election, Purchaser shall
deliver to Seller copies of all due diligence items Purchaser obtains for the
Project, including without limitation, all physical and environmental inspection
reports, provided that Seller reimburses Purchaser for the same. In the event
Purchaser terminates this Agreement, at Seller’s request, Purchaser shall return
or destroy all due diligence information provided by Seller to Purchaser.

      10.  Survey and Title Report.

(a)  Seller has obtained and delivered to Purchaser an update of Seller’s
as-built survey of the Real Property and the Improvements (the “Survey”).


(b)  Title to the Real Property to be transferred and conveyed to Purchaser by
Seller shall be a good and marketable title in fee simple, excepting ad valorem
taxes not then due and payable and subject only to the documents evidencing and
securing the Loan and the items not objected to or waived (as set forth below)
by Purchaser (collectively, the “Permitted Exceptions”). Seller has delivered to
Purchaser a current owner’s title insurance commitment (the “Title Commitment”)
from Lawyers Title Insurance Corporation (the “Title Insurance Company”) with
respect to the Real Property, accompanied by copies of all exception documents
identified therein. Such Title Commitment shows Seller is the owner of fee
simple title to the Real Property, and it shall obligate the Title Insurance
Company to issue to Purchaser, promptly upon Closing, its title insurance policy
(the “Title Policy”) insuring fee simple title in favor of Purchaser, in the
amount of the Purchase Price, with the so-called “standard exceptions” deleted
therefrom.


--------------------------------------------------------------------------------

(c)  On or before November 21, 2005, Purchaser shall notify Seller in writing of
any objections that Purchaser has to the title to Seller’s Real Property as
reflected in the Title Commitment or in the Survey (collectively, “Title
Objections”). Within five (5) business days after Seller’s receipt of
Purchaser’s notice of Title Objections, Seller shall inform Purchaser of whether
it elects to cure or remove such Title Objections prior to Closing. Failure by
Seller to deliver such notice within such five (5)business day period shall
constitute notice that Seller is unwilling to cure such Title Objections. If
Seller shall notify or be deemed to have notified Purchaser that Seller is
unable or is unwilling to cure such Title Objections, Purchaser may either (i)
terminate this Agreement within five (5) business days after it receives (or is
deemed to have received) Seller’s notice (in which case it shall be entitled to
a return of the Deposit less $50,000.00 which shall be paid to Seller) or (ii)
waive such Title Objections.


(d)  It is understood and agreed that if Purchaser fails to object to either the
Survey or the Title Commitment or both during the Inspection Period, then
Purchaser shall be deemed to have waived any and all such objections to title
and/or survey, and, in such case, all exceptions shown on the Title Commitment
and Survey shall be deemed Permitted Exceptions. Provided, however, if prior to
Closing Purchaser shall cause the Title Commitment to be updated and if such
update should reveal any matter rendering title to the Real Property
unmarketable and not disclosed in the original Title Commitment and not caused
by, through or under Purchaser, Purchaser shall notify Seller of same within ten
(10) days of receipt of such update and the other provisions of Paragraph 10(c)
relating to Title Objections shall apply with respect to such Title Objection as
if such provisions were set forth herein in full.


      11.  Conduct of Business Prior to Closing.

(a)  From the Effective Date of this Agreement until Closing, Seller shall
operate the Project in an ordinary and reasonable manner in accordance with past
practices. Seller shall comply with all of its material obligations under the
Leases, Service Contracts and licenses, permits and warranties until Closing.


(b)  Seller shall duly observe and conform to all lawful requirements of any
governmental authority relative to the Project and the operation thereof, and to
all terms and conditions upon or under which the Real Property and the
Improvements are held. Seller shall give prompt written notice to Purchaser of
any notice received by Seller pertaining to the Property from any governmental
agency or authority or pertaining to any proposed public assessment or taking or
any non-compliance with any law, rule, ordinance, code or regulation.


(c)  Seller shall continue to maintain in full force and affect all policies of
insurance now in effect or renewals thereof.


      12.  Survival. The representations and warranties and indemnities
contained in Paragraphs 4 and 5 hereof and the agreements of Paragraph 7 hereof,
shall survive the closing of the transactions contemplated hereby for twelve
(12) months after Closing and shall not be merged into the Deed or other
documents executed and delivered at Closing and no document

--------------------------------------------------------------------------------

need be executed at Closing to provide for the survival set forth herein. In the
event that either party hereto shall discover a violation of any of the terms
hereof (including, without limitation, a breach of any representation or
warranty) following Closing and during the survival period described in this
Paragraph, such person shall be entitled to be indemnified from the other party
for all costs, damages, liability, loss, claim or expense, including reasonable
attorney’s fees actually incurred, arising from such violation.

      13.  Termination; Default: Remedies.

(a)  If Purchaser terminates this Agreement by written notice to Seller at any
time following the expiration of the Inspection Period and prior to the Closing
for any reason other than as a result of a default by Seller, then Seller shall
be entitled to the Deposit then held by Escrow Agent as its exclusive right and
remedy, and, except as otherwise set forth herein, neither party shall have any
further liability to the other. Purchaser and Seller acknowledge that it would
be extremely impracticable and difficult to ascertain the actual damages that
would be suffered by Seller if Purchaser fails to consummate the purchase and
sale of the Project. Purchaser and Seller have considered carefully the loss to
Seller as a consequence of the negotiation and execution of this Agreement, the
personal expenses of Seller incurred in connection with the preparation of this
Agreement and Seller’s performance hereunder, together with the other damages,
general and special, that Purchaser and Seller realize and recognize Seller will
sustain, but that Seller cannot at this time calculate with absolute certainty.
Therefore, the parties acknowledge that the amount of the Deposit has been
agreed upon as the parties’ best, and they believe reasonable, estimate of
Seller’s damages and as Seller’s sole and exclusive remedy against Purchaser, at
law or in equity, in the event of a default under this Agreement on the part of
Purchaser. The parties further acknowledge that the foregoing liquidated damages
are intended not as a penalty, but as full liquidated damages, in the event of
Purchaser’s default.


(b)  In the event of a default by Seller (after ten (10) days written notice to
Seller identifying the default and Seller having failed to cure the same within
said ten (10) day period) under this Agreement, Purchaser shall be entitled to
exercise either of the following exclusive remedies:


(i)  terminate this Agreement and receive a full refund of the Deposit; or


(ii)  bring an action in equity for specific performance of this Agreement.


(c)  In the event this Agreement is terminated by a party pursuant to a right
contained herein to so terminate, neither party shall have any further liability
or obligation to the other pursuant to this Agreement except for any liability
or obligation which by the terms of this Agreement survives such termination.


      14.  Broker and Commission.Pursuant to a separate commission Agreement,
Seller has engaged The Apartment Group, a Cushman & Wakefield company, to act as
Seller’s representative in this transaction, and Seller has sole responsibility
for the payment of any amounts due to such broker(s) as a result of this
transaction. Except as set forth in the preceding

--------------------------------------------------------------------------------

sentence, Seller has not engaged the services of a broker, nor is it nor will it
become liable to, any real estate agent, broker, finder or any other person or
entity for any brokerage or finder’s fee, commission or other amount with
respect to the transactions described herein. Seller shall indemnify, defend and
hold Purchaser harmless from and against all loss, liability and expense,
including reasonable attorneys’ fees and costs, suffered by Purchaser due to a
breach of the foregoing representation, covenant and warranty or due to a claim
for brokerage commission by any broker. Purchaser has not engaged the services
of, nor is it nor will it become liable to, any real estate agent, broker,
finder or any other person or entity for any brokerage or finder’s fee,
commission or other amount with respect to the transactions described herein.
Purchaser shall indemnify, defend and hold Seller harmless from and against all
loss, liability and expense, including reasonable attorneys’ fees and costs,
suffered by Seller due to a breach of the foregoing representation, covenant and
warranty.

      15.  Modification.This Agreement supersedes all prior discussions and
agreements between Seller and Purchaser with respect to the purchase/sale of the
Project and other matters contained herein, and contains the sole and entire
understanding between the parties hereto with respect to the transactions
contemplated herein. This Agreement shall not be modified or amended except by
an instrument in writing signed by or on behalf of the parties hereto.

      16.  Applicable Law.This Agreement shall be governed by, construed under
and enforced in accordance with the laws of the State where the Property is
located.

      17.  Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, and all of such counterparts together
shall constitute one and the same instrument.

      18.  Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given if (i) delivered by hand, (ii) by commercial overnight courier
service, (iii) mailed, United States certified or registered mail return receipt
requested, postage prepaid, or (iv) by facsimile to the following numbers as
follows:

(a) To Seller:

Schaedle Worthington Hyde Properties, L.P.
5550 Triangle Parkway, Suite 300
Norcross, GA 30092
Attention: Robert W. Worthington
Telephone: (770) 448-8998
Facsimile: (770) 448-3343


With copies to:

Lynn A. Landau, Esq.
Baker, Donelson, Bearman, Caldwell & Berkowitz
165 Madison Avenue, Suite 2000
Memphis, TN 38103
Telephone: (901) 577-2131
Facsimile: (901) 577-0748


--------------------------------------------------------------------------------

(b) To Purchaser:

NTS Realty Holdings Limited Partnership
10172 Linn Station Road
Louisville, Kentucky 40223
Attention: Neil A. Mitchell
Telephone: (502) 426-4800
Facsimile: (502) 426-4994


With a copy to:

NTS Realty Holdings Limited Partnership
10172 Linn Station Road
Louisville, Kentucky 40223
Attention: Rosann D. Tafel, Esq.
Telephone: (502) 426-4800 Ext. 153
Facsimile: (502) 426-4994


(c) To Escrow Agent:

LandAmerica National Commercial Services
Riverwood 100 Building
3350 Riverwood Parkway, S.E., Suite 1895
Atlanta, GA 30339
Attention: Deborah Goodman
Telephone: (770) 373-2029
Facsimile: (770) 980-9799


      All notices given by hand, overnight courier, or by facsimile shall be
effective upon delivery and notices by mail shall be effective three (3)
business days after the post-mark from the U.S. Postal Service. Any notice given
by facsimile shall be followed within one (1) day by a second notice given by
one of the other methods specified above.

      19.  Litigation. Notwithstanding anything contained herein to the
contrary, in the event of any litigation hereunder, the non-prevailing party
shall pay all actual (and not consequential) costs of the prevailing party,
including reasonable attorney’s fees actually incurred.

      20.  Time For Performance. When the last day prescribed hereunder for
performing any act falls on a Saturday, Sunday or national bank holiday, then
such act shall be performed on the next succeeding day which is not a Saturday,
Sunday or national bank holiday.

      21.  Confidentiality. Except to the extent required to be disclosed by
Purchaser to its employees, directors, officers, partners, agents,
representatives, attorneys, lenders, accountants, and/or advisors (“NTS
Representatives”) and/or to the extent required by law or by any governmental
agency, Purchaser shall not disclose or use, and Purchaser shall cause the NTS

--------------------------------------------------------------------------------

Representatives not to disclose or use, any Confidential Information (as such
term is defined below) with respect to the Property furnished by Seller or its
Representatives to Purchaser or the NTS Representatives in connection herewith
at any time or in any manner other than in connection with its evaluation of the
transactions proposed in this Agreement. For purposes of this paragraph,
“Confidential Information” means any information about the Property identified
in writing to Purchaser by Seller, except for information which Purchaser can
reasonably demonstrate is generally available to or known by the public other
than as a result of improper disclosure by Purchaser, or which is obtained by
Purchaser from a source other than Seller. The provisions of this Paragraph 21
shall be binding upon the parties hereto.

      22.  Assignment. Subject to Paragraph 29 hereof, neither party may assign
this Agreement without the prior written consent of the other.

      23.  Date of Agreement.For purposes of this Agreement, the “Date of this
Agreement” or “Effective Date” shall be deemed to be the date of execution of
this Agreement by the last to sign of Seller or Purchaser. Such date shall be
inserted in the preamble on page 1 of this Agreement.

      24.  Knowledge Defined. As used herein, the terms “to the knowledge of the
Seller”, “to Seller’s knowledge”, “to Seller’s awareness” and similar words and
phrases, whether singular or plural, shall refer to the actual knowledge of
Robert W. Worthington, John Tirrill and Ed L. Stelling, III, without
investigation.

      25.  Time of Essence. Time shall be of the essence in the performance of
this Agreement.

      26.  Severability. If any part of any provision of this Agreement or any
other agreement or document given pursuant to or in connection with this
Agreement shall be invalid or unenforceable in any respect, such part shall be
ineffective to the extent of such invalidity or unenforceability only, without
in any way affecting the remaining parts of such provision or the remaining
provisions of this Agreement.

      27.  No Third Party Beneficiary. This Agreement is not intended to give or
confer any benefits, rights, privileges, claims, actions or remedies to any
person or entity as a third party beneficiary.

      28.  Painting of the Project. The parties acknowledge that Seller has
entered into two contracts (“Paint Contracts”) with ACI Group, Inc. dated May
12, 2005, and May 27, 2005, for exterior wood replacement and repainting work at
the Project, as more particularly described in the Paint Contracts, which work
is in the process of being performed. Seller hereby agrees to cause such work as
described in the Paint Contracts to be completed and paid for in full by Seller
prior to Closing.

      29.  § 1031 Exchange. If so requested by Purchaser, Seller will cooperate
in structuring and completing this transaction for Purchaser so as to effect an
acquisition of “replacement property” in connection with a like-kind exchange
pursuant to Section 1031 of the Internal Revenue Code of 1986, as amended (“Code
§ 1031”). In particular, Seller will consent to the assignment by Purchaser
prior to the Closing hereunder of its right to purchase the

--------------------------------------------------------------------------------

Property to a “qualified intermediary,” and Seller will accept payment of the
Purchase Price from such “qualified intermediary.” The terms “replacement
property” and “qualified intermediary” are used herein as defined in the
Treasury Regulation Code § 1031. Purchaser shall bear all expenses associated
with the structuring of this transaction as part of a Code § 1031 like-kind
exchange, including all fees of the qualified intermediary. Purchaser shall
reimburse Seller for, and hold Seller harmless from and against, any and all
reasonable and necessary additional costs and expenses, including reasonable
attorney’s fees, and any liabilities, which Seller may incur as a result of
structuring this transaction as part of a like-kind exchange. Seller shall not
assume any responsibility for the tax consequences to Purchaser arising out of
an exchange affected pursuant to this Paragraph 29.

      30.  Audit. Notwithstanding anything contained herein to the contrary,
Purchaser, upon reasonable prior notice to Seller, shall have the right at any
time after the execution of this Agreement, at Purchaser’s expense, to audit
and/or to have prepared audited financial statements for the Project for the
calendar year ended December 31, 2005, and to audit all books and records
relating to the Project, including, but not limited to, revenue and expense
supporting documents, deposits, bank statements, invoices and other similar
documentation. Seller agrees to cooperate with Purchaser in granting Purchaser,
its agents, representatives an employees access to such books, records and
documentation so that it may timely and fully complete such audit. The terms of
this Paragraph 30 shall survive the Closing and the delivery of the Deed.

[SIGNATURES APPEAR ON IMMEDIATELY FOLLOWING PAGE]

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, Seller and Purchaser have signed and sealed this
Agreement for Purchase and Sale, as of the day and year first above written.

PURCHASER:

NTS REALTY HOLDINGS LIMITED
PARTNERSHIP, a Delaware limited partnership

By:     NTS Realty Capital, Inc., a Delaware
           corporation, its managing general partner

           By: /s/ Neil A. Mitchell                    (SEAL)
           ——————————————
           Neil A. Mitchell
           Senior Vice President



SELLER:

SCHAEDLE WORTHINGTON HYDE
PROPERTIES, L.P., a Delaware limited partnership

By:     Pittco Holdings, Inc., a Delaware corporation,
           its sole general partner

           By: /s/ Robert W. Worthington       (SEAL)
           ——————————————
           Robert W. Worthington
           Authorized Representative



ESCROW AGENT:

LAND AMERICA NATIONAL COMMERCIAL
SERVICES

By: /s/ Deborah Goodman              (SEAL)
——————————————
Deborah Goodman
Vice President



--------------------------------------------------------------------------------

December 1, 2005



Mr. Neil Mitchell
NTS Realty Holdings Limited Partnership
10172 Linn Station Road
Louisville, Kentucky 40223-3891

Re: Agreement for Purchase and Sale dated as of November 1, 2005 (the
“Contract”) by and between Schaedle Worthington Hyde Properties, L.P., as Seller
(“SWH”) and NTS Realty Holdings Limited Partnership, as Purchaser (“NTS”) and
joined in by LandAmerica National Commercial Services, as Escrow Agent,
regarding the purchase and sale of The Grove at Richland and The Grove at
Whitworth, Nashville, Tennessee


Dear Neil:

          Pursuant to our conversation today, SWH and NTS have agreed that the
Inspection Period (as such term is used in the Contract) shall be extended to
5:00 p.m. Central Time on December 2, 2005. This letter shall serve as an
acknowledgment by the parties that the Contract is hereby amended to reflect
such agreement.

          I would appreciate if you would signify your agreement to this
amendment to the Contract by signing and returning a copy of this letter to me.
Should you have any questions regarding the foregoing, please feel free to give
me a call.

Sincerely,

SCHAEDLE WORTHINGTON HYDE
PROPERTIES, L.P., a Delaware limited partnership

By:     Pittco Holdings, Inc., a Delaware corporation, its sole
           general partner

           By: /s/ Robert W. Worthington       
           ——————————————
           Robert W. Worthington
           Authorized Representative



--------------------------------------------------------------------------------

Acknowledged this 1st day of December, 2005 by:

NTS REALTY HOLDINGS LIMITED PARTNERSHIP,
a Delaware limited partnership

By:     NTS Realty Capital, Inc.,
           a Delaware corporation,
           its managing general partner

           By: /s/ Neil A. Mitchell                    (SEAL)
           ——————————————
           Neil A. Mitchell
           Senior Vice President



--------------------------------------------------------------------------------

FIRST AMENDMENT
TO
AGREEMENT FOR PURCHASE AND SALE

          This First Amendment to Agreement for Purchase and Sale (the “First
Amendment”) is made and entered into as of the 1st day of December, 2005 by and
between SCHAEDLE WORTHINGTON HYDE PROPERTIES, L.P., a Delaware limited
partnership (the “Seller”) and NTS REALTY HOLDINGS LIMITED PARTNERSHIP, a
Delaware limited partnership (the “Purchaser”), and is joined in by LANDAMERICA
NATIONAL COMMERCIAL SERVICES, Atlanta, Georgia, (the “Escrow Agent”) as follows:

R E C I T A L S:

          A.   Seller and Purchaser have entered into that certain Agreement for
Purchase and Sale dated as of November 1, 2005 (the “Agreement”) pursuant to
which the Seller has agreed to sell, and the Purchaser has agreed to buy,
certain real estate located at 420 and 444 Elmington Avenue, Nashville, Davidson
County, Tennessee known as The Grove at Richland (“Richland”) and The Grove at
Whitworth (“Whitworth”) all of which is more particularly described on Exhibit A
attached to and incorporated in the Agreement, together with all Improvements,
Personal Property and Leases (as such terms are defined in the Agreement), all
of which is referred to collectively herein as the “Property” or the “Project”;

          B.    Seller and Purchaser now desire to amend and modify the
Agreement as set forth herein.

          NOW, THEREFORE, for and in consideration of the foregoing premises,
and of the mutual covenants and agreements contained herein, the parties hereto
agree as follows:

          1.    All capitalized terms used in this First Amendment but not
defined herein shall have the same meanings ascribed to such terms in the
Agreement.

          2.    Paragraph 4(c), clause (iii) is hereby amended and restated to
read as follows:

     “(iii) enter into any new “executive” or “corporate” Leases, or enter into
any new Leases or extend, renew or replace any existing Leases which are not
entered into in the ordinary course of Seller’s business upon Seller’s standard
lease form without Purchaser’s prior written consent, or”


          3.    Pursuant to Paragraph 10(c) of the Agreement, on or before
November 21, 2005, Purchaser notified Seller in writing of its Title Objections.
Within five (5) business days after Seller’s receipt of Purchaser’s notice of
the Title Objections, Seller informed Purchaser which of the Title Objections it
intended to cure or remove prior to Closing, and which Title Objections that it
was unable or unwilling to cure. Pursuant to Paragraph 10(c) Purchaser would
have five (5) business days after receipt (or deemed receipt) of Seller’s notice
of its intentions to cure or

--------------------------------------------------------------------------------

not to cure within which to terminate the Agreement and receive a return of the
Deposit. Seller hereby agrees to extend such five (5) business day period (which
would, pursuant to Paragraph 10(c) of the Agreement, expire on December 1,
2005), until 5:00 p.m. Central Time on the earlier of (i) such date that is
three (3) business days after receipt by Purchaser of the revised survey and the
revised title commitment to be delivered to Purchaser by Seller, or (ii)
December 12, 2005; and Purchaser shall have until 5:00 p.m. Central Time on such
date to terminate the Agreement and receive a return of the Deposit. In the
event Purchaser does not terminate the Agreement, those Title Objections that
Seller has informed Purchaser that it is unwilling or unable to cure shall
become Permitted Exceptions.

          4.    Identification of Service Contracts. The following shall
constitute Purchaser’s notice to Seller, pursuant to Paragraph 7(b)(xiii) of the
Agreement, identifying the Service Contract providers for the Project to whom
Seller shall deliver notices of termination: Old South Landscaping.

          5.    The following is added to the end of Paragraph 28 of the
Agreement:

     “Seller shall repair any wrought iron railings, as needed, throughout the
Project prior to Closing, and shall also pay for all such repairs prior to
Closing. Seller shall deliver to Purchaser a letter detailing the scope of work
completed (including any invoices received in connection with such repairs)
prior to Closing.


          6.    Amendment. Except as expressly amended or modified hereby, the
Agreement and all terms and conditions contained therein shall remain in full
force and effect. All references to the “Agreement” from and after the date
hereof shall be deemed to mean the Agreement as amended by this First Amendment.

          7.    Binding Effect. This First Amendment shall be binding upon and
shall inure to the benefit of Seller and Purchaser and their permitted
successors and assigns.

          8.    Counterparts. This First Amendment may be executed in several
counterparts, each of which shall be deemed an original, and all of such
counterparts together shall constitute one and the same instrument.

(Signatures appear on following page)

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, Seller and Purchaser have executed this First
Amendment to Agreement for Purchase and Sale as of the day and year first above
written.

PURCHASER:

NTS REALTY HOLDINGS LIMITED
PARTNERSHIP, a Delaware limited
partnership

By:     NTS Realty Capital, Inc., a Delaware
           corporation, its managing general
           partner

           By: /s/ Neil A. Mitchell                    
           ——————————————
           Neil A. Mitchell
           Senior Vice President



SELLER:

SCHAEDLE WORTHINGTON HYDE
PROPERTIES, L.P., a Delaware limited
partnership

By:     Pittco Holdings, Inc., a Delaware
            corporation, its sole general partner

           By: /s/ Robert W. Worthington       
           ——————————————
           Robert W. Worthington
           Authorized Representative



ESCROW AGENT:

LANDAMERICA NATIONAL
COMMERCIAL SERVICES

By: /s/ Deborah Goodman              
——————————————
Deborah Goodman
Vice President



--------------------------------------------------------------------------------

January 27, 2006



Kentucky Exchange Company, LLC
122 Fairfax Avenue
Louisville, Kentucky 40207

NTS Realty Holdings Limited Partnership
10172 Linn Station Road
Louisville, Kentucky 40223-3891
Attn: Mr. Neil Mitchell

  Re: Agreement for Purchase and Sale dated as of November 1, 2005 by and
between Schaedle Worthington Hyde Properties, L.P., as Seller (“SWH”) and NTS
Realty Holdings Limited Partnership, as Purchaser (“NTS”) and joined in by
LandAmerica National Commercial Services, as Escrow Agent, regarding the
purchase and sale of The Grove at Richland and The Grove at Whitworth,
Nashville, Tennessee, as amended by letter amendment dated December 1, 2005, and
as further amended by First Amendment to Agreement for Purchase and Sale dated
as of December 1, 2005 (as so amended, the “Contract”)



Dear Neil:

          Pursuant to our conversation yesterday, SWH and NTS have agreed that
the Closing (as such term is used in the Contract) shall occur on or before 2:00
p.m. Eastern Time on February 3, 2006 (the “Closing Deadline”). The wire
transfer of SWH’s net proceeds of the Purchase Price must be received no later
than the Closing Deadline. This letter shall serve as an acknowledgment by the
parties that the Contract is hereby amended to reflect such agreement.

          I would appreciate if you would signify your agreement to this
amendment to the Contract by signing and returning a copy of this letter to me.
Should you have any questions regarding the foregoing, please feel free to give
me a call.

Sincerely,

SCHAEDLE WORTHINGTON HYDE
PROPERTIES, L.P., a Delaware limited partnership

By:     Pittco Holdings, Inc., a Delaware corporation, its sole
           general partner

           By: /s/ Robert W. Worthington       
           ——————————————
           Robert W. Worthington
           Authorized Representative



--------------------------------------------------------------------------------

Acknowledged this 27th day of January, 2006 by:

KENTUCKY EXCHANGE COMPANY, LLC,
a Kentucky limited liability company

By: /s/ Timothy J. Eifler
——————————————
Timothy J. Eifler
Member



Acknowledged this 27th day of January, 2006 by:

NTS REALTY HOLDINGS LIMITED PARTNERSHIP,
a Delaware limited partnership

By:     NTS Realty Capital, Inc.,
           a Delaware corporation,
           its managing general partner

           By: /s/ Neil A. Mitchell                    (SEAL)
           ——————————————
           Neil A. Mitchell
           Senior Vice President